UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA,
Vv.
Criminal No. 18-585 (MAS)
VICTOR SANTOS,
a/k/a “Vitor Santos.” and SCHEDULING ORDER
FAUSTO SIMOES,

 

 

This matter having come before the Court for oral argument on pretrial motions on
December 19, 2020; and the United States being represented by Craig Carpenito, United States
Attorney for the District of New Jersey (by Vijay Dewan Assistant United States Attorney and
Charlie L. Divine and Kevin V. Di Gregory, Special Assistant United States Attorneys,
appearing); and defendant Victor Santos being represented by Larry S. Lustberg, Esq., Kevin G.
Walsh, Esq., and Genna A. Conti, Esq.; and defendant Fausto Simoes being represented by John
J. O’Reilly Esq.; and the Court having determined that this matter should be scheduled for trial:
and for good cause shown,

It is on this 31st day of January 2020, ORDERED that:

1, The Government shall provide its pre-marked exhibits on or before February 7, 2020.
a. The authenticity and chain of custody of the Government’s pre-marked exhibits
shall be deemed to have been accepted unless an objection is asserted in
accordance with paragraph 1 (c).

b. If the Government discloses the scientific analysis of an exhibit that it proposes to

introduce at trial and that analysis has been determined by an expert in the field of

science involved, the scientific analysis of the exhibit shall be deemed to have
been accepted unless an objection is asserted in the form set forth in

paragraph l(c).

If either defendant Victor Santos or defendant Fausto Simoes (collectively, the
“Defendants”) wishes to contest the authenticity, chain of custody, or scientific
analysis of an exhibit, counsel for the defendant shall file, on or before February
14, 2020, a notice that the authenticity, chain of custody, and/or scientific analysis
of the exhibit will be contested at trial together with a statement delineating why
the authenticity, chain of custody, and/or scientific analysis of the exhibit is being

challenged and a certification that the challenge is being made in good faith.

2 The Defendants shall provide their pre-marked exhibits on or before February 14, 2020.

a.

The authenticity and chain of custody of the Defendants’ pre-marked exhibits
shall be deemed to have been accepted unless an objection is asserted in
accordance with paragraph 2(c).

If a defendant discloses the scientific analysis of an exhibit that the defendant
propose to introduce at trial and that analysis has been determined by an expert in
the field of science involved, the scientific analysis of the exhibit shall be deemed
to have been accepted unless an objection is asserted in the form set forth in
paragraph 2(c).

If the Government wishes to contest the authenticity, chain of custody, or
scientific analysis of an exhibit, counsel for the Government shall file, on or
before February 21, 2020, a notice that the authenticity, chain of custody, and/or
scientific analysis of the exhibit will be contested at trial together with a statement

delineating why the authenticity, chain of custody, and/or scientific analysis of the
exhibit is being challenged and a certification that the challenge is being made in

good faith.
The Government shall provide all material to be disclosed under Giglio v. United States,
405 U.S. 150 (1972), and its progeny, on or before February 21, 2020 and shall, if it
agrees to do so, provide any material to be provided under the Jencks Act, 18 U.S.C.
§3500, on or before the same date.
The Defendants, if they agree to do so, shall produce all “reverse Jencks” that is required
to be disclosed under Federal Rule of Criminal Procedure 26.2 on or before February 21,
2020.
If the Government intends to offer any Rule 404(b) evidence, the Government shall
provide notice of this evidence in the form delineated in Federal Rule of Evidence
404(b)(2)(A) on or before February 21, 2020.
If the Defendants intend to offer any “reverse Rule 404(b)” evidence, the Defendants
shall provide notice of this evidence in the form delineated in Federal Rule of Evidence
404(b)(2)(A) on or before February 21, 2020.
The parties shall file any in Jimine motions, addressed to the admissibility of evidence, on
or before February 27, 2020; responses to such motions may be filed on or before
March 2, 2020; replies, if any, may be filed on or before March 4, 2020; and oral
argument on such motions shall be held on March 5, 2020 at 10 a.m.
The parties shall file any voir dire requests on or before February 21, 2020.
The Government shall file any requests to charge addressed to (a) preliminary
instructions to the jury, and (b) the elements of the offenses at issue, on or before

February 21, 2020.

wo
10.

11.

12,

Ls

14.

LS.

16.

The Defendants shall file any requests to charge addressed to (a) preliminary instructions
to the jury, and (b) the elements of the offenses at issue, on or before February 21, 2020.
A Frye hearing will be held on March 9, 2020 at 9:15 a.m.

The parties shall file a joint one-paragraph summary of the case on or before February
28, 2020.

Jury selection shall commence on March 9, 2020, at 9:30 a.m.

Trial shall commence on March 9, 2020, after the completion of jury selection.

This action hereby is continued until March 9, 2020.

The period from the date of this order through March 9, 2020, hereby is excluded in

computing time under the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161 ef seg.

3/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
